 In the Matter Of CENTRAL FOUNDRY COMPANYandUNITED STEEL-WORKERS OF AMERICA, AFFILIATED WITH C. I. O.Case No. R-3974 -Decided July 10, 194tJurisdiction-cast iron pipe and fittings manufactuiing industryInvestigation and Certification of Representatives:«heie a claim made prior toa contract does not cieate a substantial doubt conceining contiacting union'smajority, the Boaid will not make a new deteimmation of representatives,where claim and showing of membeiship by iival organization is insufficientto impair a contracting union's majority, Regional Director's ieport of con-tracting union's majority based on cioss-cheek agreement between Companyand contracting union, and contract entered into in reliance thereon con-stitute a barPractice and Procedure:petition for inN estigation and cei tification of represent-ativesdisnzissedin absence of question concerning representationMr. Alexander E. Wilson, Jr ,for the Board.Mr L B Liles,of Anniston, Ala , for the Company.Mr Cary E HaiglerandMr E F Bacon,of Birmingham, Ala, forthe Steelworkers.Mr Shelley Walden,of Cincinnati, Ohio, andMr. F. Ed Long,ofEast Point, Ga , for the MouldersMr J C. McGlon,ofWashington, D C, for the Machinists.Mrs Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, Affi-liated with C I 0 , herein called the Steelworkers, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Central Foundry Company, Holt, Alabama, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert M Gates, TrialExaminer.Said hearing was held at Tuscaloosa, Alabama, on June22, 1942.The Company, the Steelworkers, International Moulders,and Foundry Workers of North America, herein called the Moulders,and International Association of Machinists Lodge No. 455, herein42NLRB,No63265 266DECISIONS OF NATIONALLABOR RELATIONS BOARDcalled the Machinists, appeared, participated. and were affoided fullopportunity to be heal d, to examine and cross-examine witnesses, andto introduce evidence bearing on the issuesThe Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmedUpon the entire record in the case, the Board makes the following.FINDINGS OF FACTITHE BUSINESSOF THE COMPANYCentral Foundry Company is engaged in the manufacture of cast-iron pipe and fittingsThe Company operates plants at Holt, Besse-mer, and Anniston, Alabama, and at Newark, Nen JerseyThe Com-pany's plant at Holt is the only plant involved in this proceedingThe principal raw materials used by the Company in its manufac-ture at the Holt plant are pig ion, coke, and sand, nearly all of whichare obtained within AlabamaA small amount of miscellaneous sup-plies and manufactured parts are brought to the plant from pointsoutside AlabamaThe Company produces at the Holt plant pioductsamounting monthly to approximately 6,500 tons, of which approxi-mately 98 percent is shipped outside AlabamaThe Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act[ITIIE ORGANIZATIONS INVOLVEDUnited Steelworkers of-Ameiica is a labor organization affiliatedwith the Congress of Industiiai Organizations, admitting to membei-ship employees of the CompanyInternationalMoulders and Foundry Workers of North Americais a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the CompanyInternational Association -of Machinists, Lodge No 455, is a labororganization affiliated with the American Federation of Labor, admit-ting to rnennbership employees of the CompanyIIITHE ALLEGED QUESTION CONCERNING REPRESENTATIONPrevious to December 1940 the Moulders organized employees atthe Holt and Anniston plants of the Company and bargained with theCompany on their behalfAlthough no w-iitten contracts were exe-cuted, the Company published wage rates, which were the results ofits conferences with the MouldersThe Company extended to em-ployees at its Bessemer plant the wage rates prevailing at the twoother Alabama plants In December 1940, the Moulders entered intoa written contract with the Company covering employees at the Holt CENTRAL FOUNDRY COMPANY267plantThe contract piovided for periodic wage adjustmentsSup-plemental wage adjustments were accordingly made in June and inDecember 1941During this bar gaining period, the Company refusedto enter into a closed-shop contract with the Moulders-On May 17, 1941, the Board certified the Steel Workers OrganizingCommittee, herein called the SW 0 C , as bargaining agent of theCompany's employees at the Bessemer plant 1 Thereafter the Com-pany entered into a closed-shop contract with the SW 0 C coveringsuch employeesIn December 1941 the Moulder s renewed its claim for a closed-shopcontract for employees at the Holt plantIn January 1942 the Com-pany entered into an oral agieonient iyith the Moulders for "mainte-nance of membership" in the Moulders among its Holt employeesAtthat time, the Company's personnel director explained to the employees the nature of the obligation involved in the agreementNoemployees at the plant were discharged in 1942 for failure to maintainthen membership in the Moulders, but some employees were temporar-ily laid off by their foremen for failure to pay then clues'On Maich 28, 1942, the Moulders made a written demand upon theCompany for a closed-shop contract covering employees at the HoltplantThree days later a colored employee of the Company at theplant personally appealed to a representative of the SW 0 C, whowas holding a meeting for employees of another company at Holt, to,bring about some changes for colored employees at the Company'splantThe S W 0 C then began organizing employees at the Holtplant and on April 7 held its first organizational meeting for suchemployees at TuscaloosaAbout 100 of approximately 1,300 employeesat the Company's plant attended this meetingOn April 28, since the Company had not responded favorably to itsrequest of March 28, for a closed-shop agreement, the Moulders filedwith the Board's Regional Director for the Tenth Region a petitionfor investigation and certification of repiesentatives of employees atthe Holt plantOn April 29 the Company and the Moulders enteredinto an agreement for a cross-check of_ the Moulders' membershiprecords and the Company's time records, to be conducted under thesupervision of the Regional Dnector, to determine whether a majorityof the Company's employees in an agreed unit wished to be repre-sented by the Moulders as their bar gaming agentThe Company andthe Moulders each advised the Regional Director that so far as it knewno other labor organization then claimed to represent any employeesin the agreed unit'On May 2,1942, the Company's pay roll and timeISeeMatter of The Central Found)pCompanyandSteelWotIe+s0mgani ing Commtittee,23 N L Ii B 914-2The Machinists claim to iepiesent,and ha'.e bargained ton, a separate group ofemployees at the Holt plant 268DECISIONSOF NATIONAL LABOR RELATIONS BOARDrecords andtheMoulders' dues book and membership records werereceived at the Board's Regional OfficeOn May 9 the Company received a letter flour the S W 0 C , datedMay 8, advising the Company that "a considerable number of youremployees at the Holt plant have organized a local union" and thattwo such employees at the plant had been laid off because they failedto'pay their dues and maintain good standing in the MouldersTheS.W 0 C requested that these employees be ieinstated with com-pensation for their lay-off.The personnel directoi of the Company,who received the letter in the absence of the manager, investigated and'ascertainedthat the men whose lay-off was the subject of the letter werethen at work at the plant and assumed that the matter of their stand-ing with the Moulders had been satisfactorily adjusted.Neither theCompany nor the S W 0 C did anything fuithei in the matter.On May 15 the Acting Regional Diiectoi issued and duly servedupon the Company and the Moulders a repoit on the cioss-check, re-porting that of 1,246 employees on the eligibility list, 843 of the 1,041employees claimed as members by the Mouldeis were in good stand-ing, and certifying that the Moulders had been designated and selectedby a majority of the employees in the agreed unit as their exclusivebargaining representativeOn May 20 the Company and the Mouldersentered intoa closed-shop contractOn the same day the Steel-workers 3made a protest to the Board's Regional Attorney concern-ing the certification issued by the Regional Directoi upon the cross-checkThis was the first notice given to the Regional Office that theS.W 0 C. or its successor, the Steelwoikers, had any interest amongemployees of the Company at the plant here involvedOn May 27 a coloied employee was temporarily laid off at the HoltplantOther colored employees refused to work until he was rein-statedWhen these men collected their pay checks on Friday, May27, they were advised that they could not woik on the following Mon-day unless they were in good standing with the MouldersAfterMay 27, forone reasonor another, the great majority of colored em-ployees, who constituted about 70 percent of employees at the plant,did not report for woik. On June 1, the plant operated with askeleton force.On this day the Steelworkers filed the petition in thisproceeduig.4sOn May 19,1942, at a consention in Cleveland,Ohio, the Steel Workers OrganizingCommittee became United Steelworkers of America,heren called the Steelwoikeis, thepetitioner in this proceedingOn June 3, 1942, while this proceeding was pending before the Board,the matter wascertified to the National War Labor BoardOn June 10, 1942, the National War LaborBoard,having held beatings on June 8 and 9, issued a directive order that dues collectedby the Moulders from emplo3 ees at theHolt plant claiming to be members of the Steel-workeis be held in escrow by the Moulders,pending the Board's decision on the issuesherein, prodding that such dues be refunded to emplo3ees if the contract of May 10, 1942,be held invalid and that they otherwise be retained by the MouldersOn or about June 10,colored employees returned to work at the plant CENTRAL FOUNDRY COMPANY269The Steelworkers contends that, under these circumstances, the cross-check conducted by the Regional Director, pursuant to the agree-ment between the Company and the Moulders, and the resultingcertification of the Moulders are invalid and that the contract be-tween the Company and the Moulders, signed on May 20, does notconstitute a bar to a determination of representatives at this time.We find no merit in this contention. The Moulders has representedemployees at the Holt plant under written contract with the Company-since December 1940It entered into a "maintenance of membership"agreement in January 1942, thus stabilizing the labor conditions atthe plant.Such agieements are urged by unions affiliated with theAmerican Federation of Labor.and by,unions affiliated with the Con-gress of Industrial Organizations and have been generally approvedby the National War Labor Board. The results of the cross-checkannounced by the Regional Director on May 15 disclosed the veryconsiderable majority of the Company's employees who, pursuant tothe maintenance of membership agreement of January 1942, were thenmembers of the Moulders in good standing. The Company had de-sired such assurance of the Moulders' considerable majority beforeentering into a closed-shop contract.The Moulders and the Companythen entered into the contract, noted above.The steelworkers doesnot claim that it represented a majority of the Company's employeeson or before May 15 6Under these ciicumstances, we find that thecontract entered into between the Company and the Moulders on May20 constitutes a bar to a determination of representatives at thistime.'-We find that no question has arisen concerning the representationof employees of the Company within the meaning of Section 9 (c) ofthe Act.We shall, accoi chmgly, dismiss the petition filed by theSteelworkers.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Central Foundry Com-pany, Holt, Alabama, filed by United Steelworkers of America,affili-ated with C I. 0 , be, and it hereby is, dismissed.Ali?GERARDD REILLY took no part in theconsideration of theaboveDecisionand Order.6 In support of its petition the Stee] hw of kers submitted to the Board's agent authorizationcards, of which 177 were dated on of before Apiil 30, 1942, and 153 were dated betweenMay 1 and May 15, 1942 The May 2, 1942, payroll lists 1,246 employees in the agreedappropriate unit6CfMatter of The Hettr ici, Manufacteiing CompanyandTextile-WorkersUnion ofAmerica,25 N L R B 722